TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             444444444444444444444444444
                               ON MOTION FOR REHEARING
                             444444444444444444444444444



                                      NO. 03-07-00689-CV



                    Crandall Medical Consulting Services, Inc., Appellant

                                                 v.

                                    John A. Harrell, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2007-0109C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                              DISSENTING OPINION


               For the reasons stated in my dissent to the panel’s original opinion, see Crandall Med.

Consulting Servs., Inc. v. Harrell, No. 03-07-00689-CV, 2009 Tex. App. LEXIS 868, at *29-36

(Tex. App.—Austin Feb. 5, 2009, no pet. h.) (mem. op.) (Waldrop, J., dissenting), I would grant

Appellant’s Motion for Rehearing, and would reverse the judgment of the district court and remand

for further proceedings.




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Filed: March 4, 2009